Title: To James Madison from John Gavino, 30 July 1802 (Abstract)
From: Gavino, John
To: Madison, James


30 July 1802, Gibraltar. No. 95. Acknowledges JM’s letter of 11 May enclosing letters for O’Brien and Eaton. Simpson returned to Tangier on 26 July “to conferr with the Bashaw who had then sett out for Tetuan for whence Mr: Simpson was also to sett off the 27th: as you will see by the annexd Paragraph of his Letter to me.” Also encloses a letter to JM from O’Brien “in the state it [was] received.” The Chesapeake, Adams, and Enterprize are all at Gibraltar. “Should the Emperour of Morrocco Persist in his hostil Intentions 6 or 8 light Sailing Vessels such as the Enterprize I think would be very usefull to Protect our Trade.” A Dutch squadron of three sail of the line, a frigate, brig, and schooner, passed Gibraltar for Málaga. The Dutch also have two corvettes in the Mediterranean. Notes in a postscript that the Dutch fleet is commanded by Admiral de Winter.
 

   
   RC and enclosures (DNA: RG 59, CD, Gibraltar, vol. 2). RC 2 pp.; docketed by Brent as received 8 Oct. 1802. Enclosures are an extract of Simpson to Gavino, 27 June 1802 (1 p.), stating that he was following Alcayde Abde-Rhaman Hashash to Tetuán in expectation of receiving the emperor’s decision on peace or war with the U.S. and warning that “the Capn. of the frigate that lays ready for Sea at Larach carrys orders to take American Vessels, which you will please Communicate to whom it may Concern coming in your way”; and O’Brien to JM, 20 May 1802 (2 pp.).



   
   A full transcription of this document has been added to the digital edition.

